Upon consideration of the petition filed by Respondent (Father) on the 18th day of December 2007 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Harnett County:
"Denied by order of the Court in Conference this the 6th day of March 2008."
Upon consideration of the petition filed by Respondent on the 18th day of December 2007 in this matter for a writ of certiorari to review the case de novo, the following order was entered and is hereby certified to the Superior Court of that County:
*739"Denied by order of the Court in conference, this the 6th day of March 2008."